DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 

Response to Arguments
Applicant's arguments and amendments filed 1/28/2022 have been fully considered but they are not persuasive.
Applicant has amended the claims to recite that the second content “is associated with one or more user interactions with the second device, wherein the one or more user interactions are” associated with the first content.   Paragraph 0057 teaches that a user may execute an application to consume, via a second screen device 302, supplemental content related to the primary content.  Paragraph 0060 further by providing user input fields).  The rejection has been updated below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 34-46 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (U.S. Patent Application Publication 2013/0198642) in view of Krapf (U.S. Patent No. 6,483,986).
	Referring to claim 1, Carney also discloses receiving information indicating that output of first content via a first device of a plurality of devices has reached a point in time in the first content that is associated with a first event (see Paragraph 0057 for receiving triggers that indicate a point in time associated with a first event during output of the first content at the first device).
see Paragraph 0058 for outputting supplemental content based on the triggers to the second device), wherein the second content is associated with one or more user interactions with the second device, wherein the one or more interactions are associated with the first content (see Figures 4F, 8, Paragraphs 0058 and 0089-0100 for examples of the watch with me app being presented on the second screen, wherein the content displayed in the watch with me app can be interacted with and corresponds to  (is associated with), for example, a person running in the video being watched by the user and further note Paragraphs 0057 and 0060 in the Examiner’s rebuttal above), and wherein the sending the instructions (see the bottom of Paragraphs 0060 for the signal sent from the first device to the second device having the data used to execute the running app and Paragraph 0087 for the data displayed on the second screen receiving the items to display) causes output of a request for the second device to receive one or more inputs (see Figure 4F for the running app having selectable “here” options as well as Figure 8 and Paragraphs 0089-0100 for the watch with me app data on the second screen device having multiple input options for the user to choose from and Paragraphs 0069-0070 for further examples of the supplemental content instructions being displayed on the second screen device and includes output of a request for the second device to receive one or more user inputs).
	While Carney discloses delaying the first content on a first device so that second content can be digested on a second device, Carney fails to disclose causing output of see Paragraph 0093 for delaying the primary content so the supplemental content can be digested).
	Krapf discloses pausing first content until the viewer has completed viewing the second content (see Column 4, Lines 47-59 for allowing the viewer to end viewing of the supplemental content, wherein the first content is paused/modified while the supplemental content is being viewed), therefore teaching causing modified output of the first content (pausing the first content, therefore modifying the content in time) via the first device until output of the second content has ended.  The Examiner notes that Carney discloses viewing the primary content on a first device and the supplemental content on a second device (see Paragraph 0093), while Krapf is relied upon to teach causing a pause of the first content, while the viewer controls when to continue viewing of the first content after the viewer ends viewing of the second content.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify supplemental content display functionality, as taught by Carney, using pausing of the first content while displaying the supplemental content, as taught by Krapf, for the purpose of improving the technique for displaying streaming video data so that it is more likely that an interested viewer in fact watches alternative subject matter (see Column 1, Lines 52-55 of Krapf).

	Referring to claim 2, Carney also discloses that the event is associated with a set of facts (see Paragraphs 0072-0073 and Paragraph 0075 for an item database 601 which stores a set of facts associated with a user of the first and second device (e.g. keywords and platforms)).
	Carney also discloses sending the instructions to initiate output of the second content via the second device based at least in part on determining that the set of facts corresponds to a first rule of a set of rules associated with the first content (see Paragraph 0071 and 0075 for using the item database 601 and query engine 602 to use item data in the item database 601 by the query engine 602 to determine which items to send to the second device (further note Paragraphs 0086-0087)).

	Referring to claim 3, Carney discloses that the modified output of the first content comprises causing output of the first content via the first device to be delayed (see Paragraph 0093 for delaying the primary content so the supplemental content can be digested).  The Examiner further notes that Krapf discloses that the modified first content is paused/altered (see the Examiner’s rebuttal above).

	Referring to claim 4, Carney discloses activating a rules engine based at least in part on information indicative of availability of the second device for output of secondary content (see Paragraphs 0125-0126 for the second device registering which then activates a rules engine that dictates which screen to provide to the second screen based on the user preferences entered during the registration process (see Paragraph 0135)).

see Paragraphs 0125-0126 for the second device registering which then activates a rules engine that dictates which screen to provide to the second screen).

	Referring to claim 6, Carney discloses receiving information indicative of user-initiated event and adjusting a state of a rule engine based on the user-initiated event (see Paragraphs 0136-0137 for requesting for messages related to a particular piece of content, which returns messages related to “The Voice” program the user is viewing, therefore the state of the second screen manager is changed to provide messages using the conversation option 806b). 

	Referring to claim 7, Carney discloses storing information indicative of a state of a rules engine, wherein the information stored is accessible based on information identifying a user of the first device and information identifying the first content (see Table 1 on Page 10 for storing item information that dictates the title of the programs, channel, keywords and platform used by the second screen manage to determine the type of information to send to the second screen (see Paragraphs 0071-0072)).

	Referring to claim 34, Carney further discloses that one or more user inputs comprise controlling the second device (see Figure 4F for the running app having selectable “here” options as well as Figure 8 and Paragraphs 0089-0100 for the watch with me app data on the second screen device having multiple input options for the user to choose from).

	Referring to claim 35, Carney discloses that the first device is a television (see Paragraph 0003).

	Referring to claim 36, Carney discloses that the second device is a computing device or smartphone (see Paragraph 0003).

	Referring to claims 37-41, see the rejection of claims 1, 34-35 and 3-4, respectively.

Referring to claims 42-46, see the rejection of claims 1, 34-35 and 3-4, respectively. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


February 15, 2022